PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/346,476
Filing Date: 8 Nov 2016
Appellant(s): SAWAI et al.



__________________
James V. Costigan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 9, 2020.

 (I) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(II) Restatement of Rejection
Claim Rejections - 35 USC § 112
Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “type” in claim 1 renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “type”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(b) III. E. Claim 8 is also rejected because it depends from claim 1.

Claim Rejections - 35 USC § 103
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 20100119949 A1, hereafter Yano) in view of Donoue et al. (US 20060014076 A1, hereafter Donoue), Uchida et al. (US 20130280413 A1, hereafter Uchida), Sawai et al. (US20120210548 A1, hereafter Sawai), Shinya et al. (JP 2014007052 A, hereafter Shinya), Hying et al. (US 20100279173 A1, hereafter Hying), and Pascaly et al. (US 20120308871 A1, hereafter Pascaly).
Regarding claim 1, Yano teaches a lithium secondary battery, wherein the battery includes a wound electrode group comprising a separator interposed between a positive electrode having a positive electrode material formed on a metal aluminum foil and a negative electrode having a negative electrode material formed on a copper foil, and wherein an organic electrolytic solution is permeated into said wound electrode group (at least: Example 1, [0078]-[0087),
wherein said positive electrode material consists of a mixture of lithium-iron phosphate compound particles ([0057], [0060]) whose surfaces are coated with an amorphous carbon material and a conductive carbon material (at least: [0019]-[0024], [0029], [0032], [0059], [0060]) to form positive electrode surface carbon materials in which atoms of said positive electrode surface carbon materials are chemically bonded to one another (at least: [0028]). In addition, as admitted by the Applicant, “The concept of atoms of described materials being chemically bonded is a concept that is well known to those who are skilled in the art” (See page 7 of the Applicant’s Remarks dated September 17, 2018). Moreover, one of ordinary skill in the art would select an olivine-type LiFePO4 as Yano’s lithium-iron phosphate compound, since it is well known in prior arts that olivine-type LiFePO4 is widely used as a positive electrode active material due to its relatively high theoretical capacity (See at least [0009]-[0010], Donoue); and wherein the conductive carbon material contains a conductive carbon powder (e.g., activated carbon, at least [0029], Yano) and a conductive carbon fiber (at least [0032], Yano);
2/g or more, overlapping instantly claimed “not less than 6 m2/g”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
Yano is silent to “soft carbon” included in the negative electrode material. However, it is well known that soft carbon functions the same as graphite in a negative electrode material. For example, Uchida discloses that graphite, soft carbon, or combination of graphite and soft carbon can be used in the negative electrode active material ([0049]). In other words, graphite and combination of graphite and soft carbon are functional equivalents in a negative electrode as negative electrode materials. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the combination of graphite and soft carbon as an alternative to the graphite of Yano in the negative electrode material, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
As a result, both graphite and soft carbon are reasonably expected to be coated with an amorphous carbon material as disclosed by Yano (See [0082], [0058]-[0059], [0065]).
As to “said graphite particles and said soft carbon particles form negative electrode surface carbon materials in which atoms of said negative electrode surface carbon materials are chemically bonded to one another”, one of ordinary skill in the art would readily recognize this limitation, at least because, as admitted by the Applicant in the Remarks dated September 17, 
 Yano as modified appears to be silent to said metal foil having a plurality of through-holes and a projected portion, as instantly claimed. However, in the same field of endeavor, Sawai discloses that forming a plurality of through-holes and projected portions on a positive or negative plate (“projected parts”, at least: [0015], [0019], [0033]) is capable of producing an anchoring effect for the active material layer such that the active material layer is prevented from peeling off from a metal foil as a power collecting material (at least: [0019], Figs. 1-3). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified the combination of Yano, as taught by Sawai, to employ a metal foil “having a plurality of through-holes, formed therethrough for the positive electrode, each having a projected portion on at least one surface thereof”, in order to produce an anchoring effect for the active material layer (at least: [0019], Figs. 1-3).
Yano as modified further teaches an electrolyte of lithium phosphate hexafluoride (LiPF6) is dissolved in a mixed solvents to form an electrolyte solution ([0087]), but is silent to a mixed electrolyte containing lithium hexafluorphosphate and lithium bis fluorosulfonyl imide, as instantly claimed. However, in the same field of endeavor, Shinya discloses that a mixed electrolyte of lithium hexafluorphosphate ([0022]-[0024]) and lithium bis fluorosulfonyl imide ([0010]) dissolved in an organ solvent being a mixed carbonic acid esters including ethylene carbonate, ethyl methyl carbonate and dimethyl carbonate ([0015]) can form a coating on a positive electrode to suppress dissolution of the metal component contained in the positive electrode active material, suppress a resistance increase and maintain a high discharge voltage, prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
Yano as modified teaches a separator, but appears to be silent to that as instantly claimed. However, in the same field of endeavor, Hying discloses that coating oxide ceramics on surfaces of a fibrous nonwoven cloth can produce a very mechanically stable separator (at least: abstract, [0030], [0039]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the separator taught by Hying in the battery of Yano as modified, for the purpose of achieving a very mechanically stable separator. Yano as modified is silent to the fibrous nonwoven cloth being formed of cellulose. However, in the same field of endeavor, Pascaly discloses that ceramics oxide coated cellulose possesses many advantages such as “very good wetting characteristics, 
The claimed “(battery) which can be discharged at -30 degrees centigrade and quickly charged at 25 degrees centigrade by repeated occluding and releasing lithium ions” represents properties or functions of the claimed lithium secondary battery, as admitted by the Applicant in the Remarks filed on March 18, 2019 (p7). However, as addressed above, Yano as modified teaches a substantially identical lithium secondary battery to that as claimed, the claimed property or function is reasonably expected to one of ordinary skill in the art, because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Moreover, where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the properties or characteristics of the claimed product.
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See MPEP § 2111.02(II). The recitation “for an engine starter” merely represents the intended use of the lithium secondary battery for an engine starter, which does not limit the scope of the claimed invention.

(III) Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 112 rejection set forth in the Office action dated July 9, 2020 has been withdrawn in view of Appellant’s amendment to claim 1 in the communications filed on December 8, 2020.

(IV) Response to Argument
Note: the LiFeSO4 recited throughout the arguments in the Brief does appear to be Appellant’s typo, and should read “LiFePO4” 
1) In response to the arguments (from the last paragraph of page 4 to the third paragraph of page 5, Brief) that attack the Yano or Donoue reference individually, Yano in view of Donoue teaches the claimed olivine lithium-iron phosphate (LiFeO4); Yano in view of Hying 6 to LiFSI.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In these arguments, Appellant additionally argues about (2nd-3rd paragraphs of page 5, Brief) a process to prepare a positive electrode. However, the instant invention is about a product, not a process. The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In the instant case, Yano does teach, as claimed, a positive electrode consisting of a mixture of LiFePO4 particles whose surfaces are coated with an amorphous carbon material and a conductive carbon material to form positive electrode surface carbon materials in which atoms of said positive electrode surface carbon materials are chemically bonded to one another (See the rejection for details), and thus the process of preparation is of no moment.
Appellant’s statement that “… There is no mention of the use of amorphous carbon and a conductive carbon for coating the olivine LiFePO4 (incorrectly cited as LiFeSO4 by Appellant) active material which is pointed out in claim 1” (2nd para., p5, Brief) is clearly erroneous, because Yano in view of Donoue does teach this limitation (See the rejection for details).
Further, as to “form a chemical bond between atoms of the surface (carbon materials) of the positive electrode” (2nd para., p5, Brief), Yano does teach this limitation (at least: [0028], Yano). In addition, as admitted by the Appellant, “The concept of atoms of described materials being chemically bonded is a concept that is well known to those who are skilled in the art” (See page 7 of the Appellant’s Remarks dated September 17, 2018). Since Yan in view of Donoue does teach the same carbon materials coated on LiFePO4, surface carbon atoms in the surface carbon materials being chemically bonded to one another is a well-known characteristics of a carbon material, which does not relied on a process from which the surface carbon materials are produced.

2) Appellant argues about the modification of Yano by Uchida and asserts that “… There is no suggestion that (atoms of) the surface [of the] (carbon) materials used by Uchida are chemically bonded as pointed out in claim 1 …”. (See the last para. of page 5, 2nd para. and 4th para. of page 6, Brief).
In response, the Uchida reference was relied on to teach the claimed combination of graphite and soft carbon as a negative electrode material, based on functional equivalents of graphite disclosed by Yano and the combination of graphite and soft carbon (See the rejection for details). Uchida was not relied on to teach something about surface carbons atoms being “chemically boned”. Indeed, the primary reference Yano has already taught an amorphous carbon material are coated on the negative electrode material to form a surface carbon 

3) Appellant states that “The current collectors disclosed by both Yano and Donoue do not have holes or projections” (2nd para., p6, Brief) and “Uchida discloses the use of a polyolefin as a separator and the use of an electrolyte comprising LiPF6 with carbonic acid esters without any mention of LiFSI” (4th para., p6, Brief). 
In response to applicant's arguments against the references individually (in this case, Yano, Donoue, or Uchida), it is iterated again that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See the rejections for details on how the above limitations such as “separator”, “through-holes”, “projections” and “electrolyte” are taught by the combination of prior arts.

4) Appellant argues about the application of the Shinya in the rejections, asserting that “Shinya was cited as disclosing a mixed electrolyte of LiPF6 and LiFSI. However, this electrolyte is used with electrodes that are made by drying the coated materials and not with a baking step that results in surface carbon materials in which atoms of surface carbon materials are chemically bonded to one another as pointed out in claim 1” (5th para., p6, Brief).
In response, further modification of Yano with Shinya, i.e., to use the Shinya’s mixed electrolyte containing LiPF6 and LiFSI dissolved in a mixed carbonic acid esters, is based on the superior advantages of this mixed electrolyte solution, such as suppressing dissolution of metal components contained in a positive electrode active material (due to forming a coating on a the positive electrode active material), suppressing a resistance increase and maintaining a high discharge voltage, improving cycle characteristics of the battery (at least [0010], Shinya), and enhancing stability of the electrolyte and ionic conductivity and mobility of the electrolyte solution (at least [0023], Shinya). The incorporation of Shinya’s teachings has nothing to do with how a (positive) electrode is prepared (i.e., drying or baking).
As to the aforementioned “… a baking step that results in surface carbon materials in which atoms of surface carbon materials are chemically bonded to one another as pointed out in claim 1” (5th para., p6, Brief), it is noted that no matter what steps are taken to make electrodes (e.g., whether a baking step is involved), the prior arts do teach that an amorphous carbon material is coated on particles of either a positive electrode material or a negative electrode material (See the rejections for details). And further, atoms of surface carbon materials (i.e., the amorphous carbon material) are chemically bonded to one another, which is well-known and is a general knowledge to one of ordinary skill in the art, as admitted by the Appellant in the Appellant’s Remark (page 7) filed on September 17, 2018.

Shinya does not mention the use of an amorphous carbon for coating the olivine LiFePO4 (incorrectly cited as LiFeSO4 by the Appellant) active material” (last para., p6, Brief). This argument is against Shinya individually. In response to applicant's arguments against the references individually, it is iterated again that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Yano in view of Donoue has already taught an amorphous carbon that is coated on the olivine LiFePO4.
Appellant further argues (2nd para., p7, Brief) that Shiya discloses an amine compound is required to be contained in the electrolyte solution, but this compound is excluded in claim 1 because of the claimed language of “consist of”. In response, the said “consist of” requires the electrolyte solution contains only two components: one is an organic solvent and the other is a mixed electrolyte, but does not require the mixed electrolyte cannot contain an amine compound. In other words, the “consist of” does not limit the composition of the mixed electrolyte.

6) With respect to adhering an electrode material to a metal foil, Appellant argues that “There was no mention of any problem of adhesion of the electrode forming material to the foil that would make it obvious to utilize the Sawai metal foil with through holes and projections, in the Yano device”, etc. (3rd-4th paras., p7, Brief).
In response, even though Yano does not expressly disclose an adhesion problem, a potential peeling-off of an electrode forming material (i.e., electrode active material) from the prima facie obvious (MPEP § 2143).
In addition, Appellant argues that “The electrodes (Sawai’s electrode) are made by drying and not with a baking step that forms chemical bonds between carbon atoms on the surface of the electrodes as pointed out in claim 1” and “The separator disclosed by Sawai is … not a porous nonwoven cloth or a cellulose nonwoven fabric … and LiFSI is not disclosed as an electrolyte component” (4th para., p7, Brief). In response, the above underlined features have been taught by the combination (rather than merely Sawai) of the prior arts (See the rejections for details). Again, the argument is against the references individually (herein Sawai), it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

7) Appellant argues that either Hying or Pascaly does not teach a separator of a fibrous nonwoven cloth having at least one hydrophilic group and oxide ceramics on a surface thereof last para. of p7, and the 2nd para. of p8, Brief). These arguments are against the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of the prior arts, rather than either Hying or Pascaly individually, teaches the separator as claimed.

8) Appellant argues:
“One or more elements have been selected from each of the cited references, without providing a reason for ignoring the teachings of each of the references as to other components that are taught as a part of the devices disclosed in each of the cited references. The combination of the selected teachings is only found in the applicant’s specification and it can only be postulated as being obvious by ignoring the presence in each of the references of teachings that lead away from the invention defined by claim 1. The construct that the Examiner contends is a ‘structure recited in the reference [that] is substantially identical to that of the claims’ is not disclosed in any reference” (5th para., p8, Brief)

This argument represents Appellant’s opinion, which is not supported by factual evidence. There is no any evidence of record to show that the presence of other components in each of the references leads away from the invention defined by claim 1. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Once an obviousness has been established by 

9) Appellant argues:
“A lithium-ion secondary battery having the properties required for an engine starter is not disclosed in the cited prior art, namely, a lithium-ion battery that is dischargeable at -30 [Symbol font/0xB0]C and quickly chargeable at 25 [Symbol font/0xB0]C” (4th para., p8, Brief) and
“Moreover, the Examiner has not identified a single reference that discloses a lithium-ion secondary battery that is dischargeable at -30 [Symbol font/0xB0]C and quickly chargeable at 25 [Symbol font/0xB0]C” (6th, p8, Brief).
In response, it is noted that even if the properties are not expressly disclosed in the prior arts, the properties are necessarily present and reasonably expected because the combination of the prior arts teaches the substantially same lithium secondary battery as claimed. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. It is well settled that when a claimed product reasonably appears to be substantially the same as a product disclosed by the prior arts, the burden is on the applicant to prove that the prior art product does not necessarily possess properties or characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
a lithium-ion secondary battery [that] is dischargeable at -30 [Symbol font/0xB0]C and quickly chargeable at 25 [Symbol font/0xB0]C, must be disclosed in a single reference. It is noted that the rejections are made under 103 obviousness (usually multiple references), rather than 102 anticipation (single reference).

10) Appellant discusses the data shown in Tables 1-4 of the instant invention, and does appear to intend to demonstrate unexpected results or superior advantages of the claimed invention (from the 2nd para. of p9 to the 1st para. of p10; from the 6th para. of p10 to the 2nd para. of p11; and the 4th para. of p11, Brief). However, evidence of unexpected results relied upon to overcome a prima facie case of obviousness must compare the claimed invention to the closest prior art. The comparisons provided in the arguments are not the case. Thus, the arguments are not persuasive.

11) Appellant argues that “Comparative Example 3 shows that the use of a polyolefin separator in Example 1 of the invention, as taught by Yano, Donoue, Uchida and Sawai produces a lithium secondary battery that does not operate at -30[Symbol font/0xB0]C as shown by the test data of Table 4 of the specification. In comparative example 3, when a separator is utilized that is not a cellulose fibrous nonwoven cloth, even in the case of using the mixed electrolyte contains LiPF6 and LiFSI, the results are inferior to those of Examples 1 and 2”. (3rd para., p10, Brief)
In response, the argument is focused on the claimed separator of cellulose fibrous nonwoven cloth, which was taught by the references of Yano in view of Hying and Pascaly. However, Appellant appears to intentionally ignore the Hying and Pascaly references in this 

12) Appellant argues about a process for preparing electrodes, and seems to assert that a baking step is required to achieve “a chemically bonded carbon surfaces” (4th and 5th paras., p10, Brief).
In response, it is iterated again that the patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The instant invention is about a product (i.e., a battery including electrodes), not a process of preparing electrodes. The Yano in view of Donoue teaches that LiFePO4 particles of the positive electrode are coated with an amorphous carbon, in which carbon atoms are inherently chemically-bonded. In addition, the primary reference of Yano teaches coating the amorphous carbon, whose formation has nothing to do with the Donoue’s preparation process. The application of the Donoue reference is to specify the claimed lithium iron phosphate as LiFePO4.

13) Appellant argues that “The object of providing a lithium-ion secondary battery having the properties (i.e., capable of discharging at -30 [Symbol font/0xB0]C and being quickly charged at 25 [Symbol font/0xB0]C) required for an engine starter is not disclosed in the prior art …” (3rd para., p11, Brief).
properties or functions are presumed to be inherent” (MPEP § 2112.01). It is well settled that when a claimed product reasonably appears to be substantially the same as a product disclosed by the prior arts, the burden is on the applicant to prove that the prior art product does not necessarily possess properties or characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 562 F.2d 1252, 1255 (CCPA 1977). In the arguments, Appellant does not provide any factual evidence to prove that the product of the combination of the prior arts does not necessarily possess properties as claimed.


14) Appellant’s statement that “In addition no reason has been given to support the combination of references other than the conclusion of obviousness. Obviousness cannot be based on reasoning that is only based on a conclusion that is made after selected teachings are extracted from different references without setting forth reasons why one skilled in the art would have made the choices presented in the prior art that would have resulted in the lithium secondary battery defined by claim 1” (the 4th para. of p11, Brief) is clearly erroneous, because solid motivations or rationales have been provided in the rejections for combining each reference with the primary reference of Yano. Appellant’s allegation is groundless. Appellant does not provide any fact to support this allegation.

15) The Appellant’s arguments presented in the paragraph bridging pages 11 and 12 of the Brief are against the reference of Sawai, Shinya, or Shinya, individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of the prior arts, rather than individual references, teaches the “through holes”, “LiFSI” and “a cloth separator”, as argued by the Appellant. The motivation, reason, or rationale for combining each individual reference has been provided in the rejections.

16) In response to applicant's argument (2nd para., p12, Brief) that the examiner has combined an excessive number of references (“six references”), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, the 

17) Appellant argues about a “hypothetical construct” and its relationship to the properties of the battery as claimed (from the 3rd para. of p12 to the 2nd para. of p13, Brief).
In response, it is not improper to arrive at the claimed construct (battery) from combining teachings of multiple references, if the combination is supported by proper motivations or rationales. In the rejections, all the combinations of references are supported by solid motivations or rationales. It must also be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the “hypothetical construct” obtained from teachings of a proper combination of multiple references contains all the claimed structural and compositional limitations and is thus substantially identical to the battery as claimed. The properties as claimed are necessarily present and reasonably expected, because it is well settled that when a claimed product reasonably appears to be substantially the same as a product disclosed by the prior arts, the burden is on the applicant to prove that the prior art product does not necessarily possess properties or characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 

18) Appellant repeatedly argues the limitation “for an engine starter which can be discharged at -30 [Symbol font/0xB0]C and can be quickly charged at 25 [Symbol font/0xB0]C” recited in the preamble (from the 3rd para. of p13 to the 3rd para. of p14, Brief).
In response, no matter what the above-mentioned limitation is considered as a property or an intended-use, the combination of the prior arts does teach the substantially same battery as claimed and therefore the said property is necessarily present and reasonably expected in the battery of the combined prior arts. Further, the prior art battery can thus be used for an engine starter since the battery has the said property.

19) Appellant argues mixedly about the “motivations (reasons)” to combine the prior arts, “teach away”, “hindsight reconstruction”, “six different references” (i.e., excess number of references), etc. (from the 4th para. of p14 to p17, Brief)
In response, the arguments represent the Appellant’s opinion, but no factual evidence is provided to overcome the prima facie obviousness rejections. The argument amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically:

In response to the arguments related to “teach away”, Appellant does not point out what teachings of prior art teach away and what “other parts of the reference” teach away. Without specific “teach away” teachings pointed out, no specific response can be made to respond the arguments about “teach away”. In addition, it is worth noting that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references (“six references”), reliance on a large number of references in a rejection In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZHONGQING WEI/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.